Exhibit10.12

GUARANTY

DEFINED TERMS

Execution Date: May 5, 2010

Loan: A first mortgage loan in the aggregate principal amount of $97,750,000.00
from Metropolitan Life Insurance Company, a New York corporation, to Borrower.

Borrower: SHC Columbus Drive, LLC, a Delaware limited liability company

Borrower’s Address: 200 West Madison Street, Suite 1700, Chicago, Illinois 60606

Lender: Metropolitan Life Insurance Company, a New York corporation

Lender’s Address:

Metropolitan Life Insurance Company

10 Park Avenue

Morristown, New Jersey 07962

Attention: Senior Vice President, Real Estate Investments

and

Metropolitan Life Insurance Company

125 South Wacker Drive, Suite 1100

Chicago, Illinois 60606-4478

Attn: Director

Guarantor and Address:

Strategic Hotel Funding, L.L.C., a Delaware limited liability company, and its
successors and assigns as and to the extent permitted herein

200 West Madison Street, Suite 1700

Chicago, Illinois 60606

Attn: General Counsel

with a copy to:

Strategic Hotel Funding, L.L.C.

200 West Madison Street, Suite 1700

Chicago, Illinois 60606

Attn: Treasurer

and

Perkins Coie LLP

131 South Dearborn Avenue, Suite 1700

Chicago, Illinois 60603

Attn: Bruce A. Bonjour



--------------------------------------------------------------------------------

Note: A Promissory Note executed by Borrower in favor of Lender in the amount of
the Loan.

Mortgage: A Mortgage, Security Agreement and Fixture Filing dated as of the
Execution Date executed by Borrower and Operating Lessee (as defined therein) to
Lender securing repayment of the Note. The Mortgage will be recorded in the
records of the County in which the Property is located.

This Guaranty (the “Agreement” or “Guaranty”) is entered into as of the
Execution Date by Guarantor in favor of Lender, with reference to the following
facts:

A. Lender has loaned or will loan to Borrower the Loan. Payment of the Note is
secured by the Mortgage. The Mortgage encumbers the real property more
particularly described in Exhibit A to this Guaranty and other property referred
to in the Mortgage and this Guaranty as the “Property.”

B. As a condition to making the Loan, Lender requires Guarantor to irrevocably
and unconditionally guarantee the full and prompt payment and performance of the
Guaranteed Obligations (as defined below) to Lender and its successors and
assigns and affiliates and their respective officers, directors, shareholders
and employees.

C. Guarantor acknowledges and understands that this Guaranty is a material
inducement for Lender’s agreement to make the Loan.

A G R E E M E N T

NOW, THEREFORE, in consideration of the foregoing, for valuable consideration,
the adequacy and receipt of which are hereby confirmed, and in order to induce
Lender to make the Loan to Borrower, Guarantor hereby agrees, in favor of
Lender, as follows:

1. Capitalized Terms. Capitalized terms used in this Agreement and not otherwise
defined shall have the meanings ascribed in the Mortgage.

2. Guaranteed Obligations.

(a) Guarantor hereby irrevocably and unconditionally guarantees to Lender, until
final and indefeasible payment thereof has been made, payment of the Guaranteed
Obligations, in each case when and as the same shall become due and payable, it
being the intent of Guarantor that the guaranty set forth herein shall be a
guaranty of payment and not a guaranty of collection.

(b) As used in this Agreement, “Guaranteed Obligations” means (i) any and all
obligations, indebtedness, or liabilities of any kind or character owed by
Borrower to Lender under Section 11 of the Note and Article IX of the Mortgage
(except to the extent the liability of Guarantor is expressly limited or
otherwise restricted by the provisions of Section 11 of the Note or Article IX
of the Mortgage), including interest accruing following the filing of a
bankruptcy petition by or against the Borrower, at the rate specified in the
Note, whether or not such interest is allowed as a claim in bankruptcy, and all
costs, including, without limitation, all attorney’s fees and expenses incurred
by Lender in connection with collection of the Guaranteed Obligations and
(ii) Guarantor’s obligations under Section 9 of this Agreement.

3. Release of Guaranty. The obligations of Guarantor under this Agreement shall
terminate upon the full payment and satisfaction of all obligations of Borrower
under the Note, the Mortgage and the Loan Documents in accordance with their
respective terms or as otherwise provided in Section 10.3(a) or Section 10.9 of
the Mortgage.

 

2



--------------------------------------------------------------------------------

4. Primary Obligations. This Guaranty is a primary and original obligation of
Guarantor, is not merely the creation of a surety relationship, and is an
absolute and unconditional guaranty of payment and performance of the Guaranteed
Obligations which shall remain in full force and effect without respect to
future changes in conditions, including any change of law or any invalidity or
irregularity with respect to the issuance of the Loan Documents. If Guarantor
becomes liable for any indebtedness owing by Borrower to Lender by endorsement
or otherwise, other than under this Guaranty, such liability shall not be in any
manner impaired or affected thereby, and the rights of Lender hereunder shall be
in addition to any and all other rights that Lender may ever have against
Guarantor. Guarantor agrees that it is directly, jointly and severally with any
and all other guarantors of the Guaranteed Obligations, liable to Lender, that
the obligations of Guarantor hereunder are independent of the obligations of
Borrower or any other guarantor, and that a separate action may be brought
against each person signing as Guarantor whether such action is brought against
Borrower or any other guarantor or whether Borrower or any such other guarantor
is joined in such action. Guarantor agrees that its liability hereunder shall be
immediate and shall not be contingent upon the exercise or enforcement by Lender
of whatever remedies it may have against Borrower or any other guarantor, or the
enforcement of any lien or realization upon any security Lender may at any time
possess. Guarantor agrees that any release which may be given by Lender to
Borrower or any other guarantor shall not release Guarantor. Guarantor consents
and agrees that Lender shall be under no obligation to marshal any assets of
Borrower or any other guarantor in favor of Guarantor, or against or in payment
of any or all of the Guaranteed Obligations.

5. Releases. Guarantor consents and agrees that, without notice to or by
Guarantor and without affecting or impairing the obligations of Guarantor
hereunder, Lender may, by action or inaction:

(a) compromise, settle, extend the duration or the time for the payment of, or
discharge the performance of, or may refuse to or otherwise not enforce this
Guaranty, the other Loan Documents, or any part thereof, with respect to
Borrower or any other person or entity;

(b) release Borrower or any other person or entity or grant other indulgences to
Borrower or any other person or entity in respect thereof;

(c) amend or modify in any manner and at any time (or from time to time) any of
the Loan Documents, which may include substitution of collateral thereunder; or

(d) release or substitute any other guarantor, if any, of the Guaranteed
Obligations, or enforce, exchange, release, or waive any security for the
Guaranteed Obligations or any other guaranty of the Guaranteed Obligations, or
any portion thereof.

6. No Election. Lender shall have all of the rights to seek recourse against
Guarantor to the fullest extent provided for herein, and no election by Lender
to proceed in one form of action or proceeding, or against any party, or on any
obligation, shall constitute a waiver of Lender’s right to proceed in any other
form of action or proceeding or against other parties unless Lender has
expressly waived such right in writing. Specifically, but without limiting the
generality of the foregoing, no action or proceeding by Lender under any
document or instrument evidencing the Guaranteed Obligations shall serve to
diminish the liability of Guarantor under this Guaranty except to the extent
that Lender finally and unconditionally shall have realized indefeasible payment
by such action or proceeding.

7. Indefeasible Payment. The Guaranteed Obligations shall not be considered
indefeasibly paid for purposes of this Guaranty unless and until all payments to
Lender are no longer subject to any

 

3



--------------------------------------------------------------------------------

right on the part of any person, including Borrower, Borrower as a debtor in
possession, or any trustee (whether appointed under the Bankruptcy Reform Act of
1978 (11 U.S.C.), as amended or supplemented from time to time, and any
successor statute, and any and all rules issued or promulgated in connection
therewith (the “Bankruptcy Code”) or otherwise) of any of Borrower’s assets to
invalidate or set aside such payments or to seek to recoup the amount of such
payments or any portion thereof, or to declare same to be fraudulent or
preferential. In the event that, for any reason, any portion of such payments to
Lender is set aside or restored, whether voluntarily or involuntarily, after the
making thereof, then the obligation intended to be satisfied thereby shall be
revived and continued in full force and effect as if said payment or payments
had not been made, and Guarantor shall be liable for the full amount Lender is
required to repay plus any and all costs and expenses (including attorneys’ fees
and expenses and attorneys’ fees and expenses incurred pursuant to proceedings
arising under the Bankruptcy Code) paid by Lender in connection therewith.

8. Representations, Warranties and Covenants of Guarantor.

(a) Guarantor has the corporate power and authority and the legal right to
execute and deliver and to perform its under this Agreement;

(b) The execution, delivery and performance of this Agreement by Guarantor will
not violate any provision of any requirement of law binding on Guarantor,
organizational document or contractual obligation of Guarantor in any respect
and will not result in or require the creation or imposition of any lien or
encumbrance upon any of its properties or revenues of Guarantor pursuant to any
such requirement of law, organizational document or contractual obligation, in
any such case, which violation, lien or encumbrance will have a materially
adverse affect on the ability of Guarantor to perform under this Agreement;

(c) This Agreement has been duly executed and delivered on behalf of the
Guarantor and constitutes a legal, valid and binding obligation of the
Guarantor, enforceable against the Guarantor in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and other similar laws relating to or affecting creditors’
rights generally from time to time in effect and to general principles of equity
(including concepts of materiality, reasonableness, good faith and fair
dealing), regardless of whether considered in a proceeding in equity or at law.

(d) No consent or authorization of, filing with or other act by or in respect of
any arbitrator or governmental authority, and no consent of any other person or
entity (including any creditor of the Guarantor), is required in connection with
the execution, delivery, performance, validity or enforceability of this
Agreement.

(e) To Guarantor’s knowledge, there are no actions, suits or proceedings pending
or, to the best knowledge of the Guarantor, threatened against or affecting the
Guarantor or any property of the Guarantor before any court, or governmental
authority, which, if determined adversely to the Guarantor, would have a
material adverse affect on its financial position.

(f) The execution, delivery and performance of this Agreement by Guarantor will
not violate or cause a default under any provision of any guaranty or agreement
to which Guarantor is subject.

(g) Guarantor is currently informed of the financial condition of Borrower and
of all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Guaranteed Obligations. Guarantor further
represents and warrants to Lender that Guarantor has read and understands the
terms and conditions of the Loan Documents. Guarantor hereby covenants that
Guarantor will continue to keep informed of Borrower’s financial condition, the
financial condition of other guarantors, if any, and of all other circumstances
which bear upon the risk of nonpayment or nonperformance of the Guaranteed
Obligations.

 

4



--------------------------------------------------------------------------------

(h) To the Guarantor’s knowledge, no information, exhibit or report furnished by
the Guarantor to Lender in connection with the negotiation of this Agreement
contained as of the date thereof, or, if there be no such date, the date of
furnishing thereof, any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

(i) Guarantor covenants and agrees that:

(1) It will be an event of default under this Guaranty if at all times during
the term of this Guaranty, as tested at the end of each fiscal quarter, the
Consolidated Group (as hereinafter defined) shall not be and remain in
compliance with the following net worth requirement (the “Minimum Net Worth
Requirements”):

a. (x) Strategic Hotels & Resorts Inc. and/or its legally permitted successors
and assigns (“SHRI”) shall retain a Market Capitalization (as hereinafter
defined in 8(i)(2)a. below) of no less than $175,000,000, and (y) Guarantor
shall be the direct or indirect beneficial owner of no less than ten (10) luxury
or upper upscale hotels located in North America; or, in the event and only in
the event that the requirements in this Section 8 (i)(1)a. are not met, then,

b. (x) The Consolidated Group Leverage Ratio (as hereinafter defined in
8(i)(2)b. below) of the Consolidated Group (as hereinafter defined in 8(i) (2)c.
below) shall be no greater than 80% and (y) Guarantor shall be the direct or
indirect beneficial owner of no less than ten (10) luxury or upper upscale
hotels located in North America.

c. In the event that Market Capitalization is determined to be less than
$175,000,000 as of any reporting date required under the Loan Documents (the “MC
Determination Date”), Guarantor shall cause Borrower to commission and finalize
within 90 days from the MC Determination Date appraisals by a third party
valuation firm for use in determining the Consolidated Group Leverage Ratio. The
valuation firm shall be subject to the prior written approval of Lender, which
approval shall not be unreasonably withheld. Notwithstanding the foregoing,
appraisals which have been finalized by an approved third party valuation firm
no more than 6 months prior to the MC Determination Date calculation shall be
deemed valid for the determination of the Consolidated Group Leverage Ratio
calculation.

(2) Unless otherwise specifically referenced, the following terms shall have the
following meanings for purposes of this Section:

a. “Market Capitalization” shall be calculated as “Consolidated Shares
Outstanding” multiplied by the “Average Share Price.” “Consolidated Shares
Outstanding” shall be the sum of consolidated: (i) common shares outstanding,
(ii) operating partnership units outstanding, (iii) stock options outstanding,
and (iv) restricted stock units outstanding, as detailed in the Consolidated
Group’s quarterly supplemental financial information or as determined from other
sources. “Average Share Price” shall be determined by calculating the average
daily closing price of SHRI common stock over the relevant quarter.

b. “Consolidated Group Leverage Ratio” shall be calculated by dividing Total
Debt by Total Consolidated Appraisal Value. “Total Debt” shall be the sum of:
(i) total mortgages and other debt payable, (ii) exchangeable senior notes, net
of discount, and (iii) bank credit facility minus the lesser of $40 million or
50% of cash and cash equivalents, as detailed in the

 

5



--------------------------------------------------------------------------------

Consolidated Group’s quarterly supplemental financial information or as
determined from other sources. “Total Consolidated Appraisal Value” shall be the
sum of the market value of each hotel under the ownership of Guarantor, which is
consolidated on the consolidated balance sheets on the Consolidated Group’s
quarterly financial statements. The following hotel assets are included in the
Consolidated Group Leverage Ratio as of the date of the Loan :

Fairmont Chicago

Fairmont Scottsdale

Four Seasons Punta Mita

Four Seasons Washington, D.C.

Hyatt Regency La Jolla

InterContinental Chicago

InterContinental Miami

InterContinental Prague

Loews Santa Monica Beach Hotel

Marriott Grosvenor Square

Marriott Lincolnshire Resort

Ritz-Carlton Half Moon Bay

Ritz-Carlton Laguna Niguel

Westin St. Francis

c. “Consolidated Group” shall mean Guarantor, SHRI and their Subsidiaries (for
all purposes in connection herewith, a “Subsidiary” is for any entity, any other
entity in which such first entity or a subsidiary of such entity holds capital
stock and whose financial results would be consolidated under generally accepted
accounting principles (“GAAP”) with the financial results of such first entity
on the consolidated financial statement of such first entity).

9. Debt Service Reserve Account. Guarantor covenants and agrees that:

(i) As of the Execution Date, Guarantor has funded a debt service reserve
account (the “DS Account”) in the aggregate amount of $5,500,000.00 (the “DS
Funds”) with Lender’s servicer, of which $1,851,300.00 of such funds are
allocated to Loan and $3,648,700.00 of such funds are allocated to the
Affiliated Guarantor Loan (as hereafter defined).

(ii) Lender may commingle the DS Account with other funds of Lender. However,
Lender shall pay interest on the DS Account at the monthly money market rate
quoted by the “Bank Rate Monitor” national index as determined by Lender. Lender
may use another rate quoted by the Bank Rate Monitor, instead of such money
market rate or another comparable national index in the event Lender determines
such other rate or index is more appropriate under the circumstances.
Additionally, in the event the Bank Rate Monitor national index is no longer
published, then Lender may select another comparable index. Guarantor
acknowledges and agrees that all risk of loss with respect to the principal
amount of such deposits shall be at the sole risk of Guarantor.

(iii) Provided that there is no pending Event of Default under the Loan
Documents or event with the giving of notice or the passage of time would be an
Event of Default, in the event that operating income from the Property is not
sufficient to pay Borrower’s obligations to pay installments of principal and
interest under the Loan (“Debt Service Shortfall”), and provided that Borrower
submits evidence, satisfactory to Lender in its sole discretion, that there is a
Debt Service Shortfall, Borrower shall be permitted to direct Lender to apply
the DS Funds to the payment of Debt Service Shortfalls.

 

6



--------------------------------------------------------------------------------

(iv) In the event any DS Funds are disbursed from the DS Account as provided
above, then the Guarantor shall be required to replace such withdrawn funds into
the DS Account no later than 90 days after the date of any such disbursements
(“Liable Party Reimbursement Obligation”). The failure of Guarantor to replace
such funds into the DS Account within such 90 day period shall be an Event of
Default under this Agreement and under the Mortgage.

(v) For the purpose of this Section, the “Affiliated Guarantor Loan” shall mean
that certain loan made by Lender to Affiliated Guarantor, which loan is
evidenced by a Promissory Note dated as of the Execution Date in the amount of
$220,000,000.00, executed by Affiliated Guarantor (as defined in the Mortgage)
in favor of Lender, the repayment of which is secured by, among other documents,
a Deed of Trust, Security Agreement and Fixture Filing encumbering the property
and improvements located at 335 Powell Street, San Francisco, California, and
more particularly described therein (the “Affiliated Guarantor Property”).
Guarantor acknowledges and agrees that it has received a copy of the Promissory
Note and Deed of Trust, Security Agreement and Fixture Filing for the Affiliated
Guarantor Loan (collectively, the “Affiliated Guarantor Deed of Trust”)

(vi) Provided that there is then no pending Event of Default under the Loan
Documents or under this Guaranty, Guarantor may, from time to time, request
Lender to transfer funds in the DS Account to pay Debt Service Shortfalls (as
defined in the Affiliated Guarantor Deed of Trust) (“DS Funds Transfer”);
provided, however that the amount of the DS Funds Transfer shall be subject to
the Liable Party Reimbursement Obligation as more particularly set forth in
Section 9(iv) above.

(vii) Lender shall release DS Funds to Guarantor (a “Release Event”) in the
event that (i) (w) if after the date which is eighteen months following the
Advance Date (as defined in the Note), the “trailing” twelve-month net operating
income (“NOI”) for the Property reaches $12,500,000.00, as determined by Lender
in its sole and absolute discretion and (x) if a Release Event occurs under the
Affiliated Guarantor Loan or if the Affiliated Guarantor Loan has been satisfied
in full; or (ii) (y) if after the date which is thirty-six months following the
Advance Date the “trailing” twelve-month NOI for the Property reaches
$10,400,000.00 as determined by Lender in its sole and absolute discretion and
(z) if a Release Event occurs under the Affiliated Guarantor Loan or if the
Affiliated Guarantor Loan has been satisfied in full; or (iii) if after the date
which is eighteen months following the Advance Date (as defined in the Note),
the “trailing” twelve-month net operating income (“NOI”) for the Property and
the Affiliated Guarantor Property reaches $40,800,000.00, as determined by
Lender in its sole and absolute discretion; or (iv) if after the date which is
thirty-six months following the Advance Date the “trailing” twelve-month NOI for
the Property and the Affiliated Guarantor Property reaches $34,000,000.00, as
determined by Lender in its sole and absolute discretion (each such occurrence,
a “Release Threshold”).

(viii) If a Release Event occurs, the DS Account shall not be reinstated for the
remaining term of the Loan even if the NOI is subsequently reduced below the
Release Threshold.

(ix) Guarantor agrees to protect and indemnify Lender and to hold Lender
harmless from and against any and all actions, suits, claims, demands,
liabilities, losses, damages, obligations and costs and expenses (including
litigation costs) arising from or in any way connected with the holding of the
DS Account and the disbursement of any of the DS Account funds. Guarantor
covenants and agrees to pay any costs and expenses in connection with the
establishment and administration of the DS Account, including, without
limitation bank fees and costs, and administration fees, costs and disbursements
of Lenders’ servicer.

(x) Except as and to the extent expressly set forth if this Section, the DS
Account shall remain in place throughout the term of the Loan.

 

7



--------------------------------------------------------------------------------

10. Subordination. Guarantor hereby agrees that any and all present and future
indebtedness of Borrower owing to Guarantor is postponed in favor of and
subordinated to payment, in full, in cash, of the Guaranteed Obligations. In
this regard, no payment of any kind whatsoever shall be made with respect to
such indebtedness if and so long as any Guaranteed Obligations are due and have
not been indefeasibly paid in full. Until payment in full of the Guaranteed
Obligations, Guarantor agrees not to accept any payment or satisfaction of any
kind of indebtedness of Borrower to Guarantor and hereby assigns such
indebtedness to Lender, including the right to file proof of claim and to vote
thereon in connection with any proceeding under the Bankruptcy Code, including
the right to vote on any plan of reorganization.

11. Payments; Application. All payments to be made hereunder by Guarantor shall
be made in lawful money of the United States of America at the time of payment,
shall be made in immediately available funds, and shall be made without
deduction (whether for taxes or otherwise) or offset. Guarantor acknowledges and
agrees that, to the extent Lender realizes payment under any of the Loan
Documents (including, without limitation, voluntary payments, insurance or
condemnation proceeds or proceeds from the sale at foreclosure of any
collateral), such proceeds shall, to the extent permitted by law, not be applied
to or credited against the Guaranteed Obligations. All payments made by
Guarantor hereunder shall be applied as follows: first, to all costs and
expenses (including attorneys’ fees and expenses and attorneys’ fees and
expenses incurred pursuant to proceedings arising under the Bankruptcy Code)
incurred by Lender in enforcing this Guaranty or in collecting the Guaranteed
Obligations; second, to all accrued and unpaid interest, premium, if any, and
fees owing to Lender constituting Guaranteed Obligations; and third, to the
balance of the Guaranteed Obligations.

12. Event of Default; Remedies.

(a) Any of the following shall be deemed to be a material breach of Guarantor’s
covenants in this Agreement and shall constitute a default (“Event of Default”):

(i) The occurrence of an Event of Default under the Note, Mortgage or Loan
Documents.

(ii) If Guarantor does not cure any monetary default under this Agreement within
ten (10) days after receipt of notice from Lender

(iii) If Guarantor does not cure any non-monetary default under this Agreement
within thirty (30) days after receipt of notice from Lender, provided, however,
that if the Guarantor has commenced to cure such non-monetary default within
such cure period and is diligently and continuously prosecuting such cure, such
cure period shall be extended for a period as is reasonably necessary to allow a
cure, not to exceed an aggregate of sixty (60) days.

(iv) The filing by Guarantor of a voluntary petition or application for relief
in bankruptcy, the filing against Guarantor of an involuntary petition or
application for relief in bankruptcy which is not dismissed within sixty
(60) days, or Guarantor’s adjudication as bankrupt or insolvent, or the filing
by Guarantor of any petition, application for relief or answer seeking or
acquiescing in any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief for itself under any present or
future federal, state or other statute, law, code or regulation relating to
bankruptcy, insolvency or other relief for debtors, or Guarantor’s seeking or
consenting to or acquiescing in the appointment of any trustee, custodian,
conservator, receiver or liquidator of Guarantor or of all or any substantial
part of the Property, or the making by Guarantor of any general assignment for
the benefit of creditors, or the admission in writing by Guarantor of its
inability to pay its debts generally as they become due;

 

8



--------------------------------------------------------------------------------

(v) If any representation, warranty certification, financial statement or other
information furnished by Guarantor herein shall be materially false or
materially misleading as of the date the representation or warranty was made
and, such materially false or materially misleading representation, warranty
certification, financial statement or other information is not cured within
thirty (30) days after receipt by Guarantor of notice thereof;

(b) Without limiting any other provision herein, upon the occurrence of an Event
of Default, Lender may:

(i) Bring any proceeding in the nature of specific performance, injunction or
other equitable remedy to enforce the Guaranteed Obligations, it being
acknowledged that damages at law may be an inadequate remedy for a default or
threatened breach of this Agreement;

(ii) Bring any action to enforce the Guaranteed Obligations under this
Agreement; and

(c) Take or initiate such other action and enforce such other remedies as may be
available under this Agreement, at law, in equity or otherwise.

13. Choice of Law; Venue. The validity of this Guaranty, its construction,
interpretation, and enforcement, and the rights of Guarantor and Lender, shall
be determined under, governed by, and construed in accordance with the internal
laws of the State of Illinois applicable to contracts made and performed in such
state, without giving effect to the conflicts of law, rules and principles of
such state and any applicable law of the United States of America. Guarantor and
Lender acknowledge, agree and stipulate that the State of Illinois has a
substantial relationship to the parties involved in this transaction and to the
underlying transactions secured by this Guaranty. To the maximum extent
permitted by law, Guarantor hereby agrees that all actions or proceedings
arising in connection with this Guaranty shall be tried and determined either in
the state and federal courts located in the County of Cook, State of Illinois,
or, at the sole option of Lender, in any other court in which Lender shall
initiate legal or equitable proceedings and which has subject matter
jurisdiction over the matter in controversy. To the maximum extent permitted by
law, Guarantor hereby expressly waives any right it may have to assert the
doctrine of forum non conveniens or to object to venue to the extent any
proceeding is brought in accordance with this Section.

14. Waivers.

(a) To the extent permitted by applicable law, Guarantor hereby absolutely,
unconditionally, knowingly, waives and expressly subordinates to the rights of
Lender: (i) any right of subrogation Guarantor has or may have as against
Borrower with respect to the Guaranteed Obligations; (ii) any right to proceed
against Borrower or any other person or entity, now or hereafter, for
contribution, indemnity, reimbursement, or any other suretyship rights and
claims, whether direct or indirect, liquidated or contingent, whether arising
under express or implied contract or by operation of law, which Guarantor may
now have or hereafter have as against Borrower with respect to the Guaranteed
Obligations; and (iii) any right to proceed or seek recourse against or with
respect to any property or asset of Borrower.

(b) To the extent permitted by applicable law, Guarantor absolutely,
unconditionally, irrevocably, knowingly, and expressly waives (A) notice of
acceptance hereof; (B) notice of any loans or other financial accommodations
made or extended under the Loan Documents or the creation or existence of any
Guaranteed Obligations; (C) notice of the amount of the Guaranteed Obligations,
subject, however, to Guarantor’s right to make inquiry of Lender to ascertain
the amount of the Guaranteed Obligations at any reasonable time; (D) notice of
any adverse change in the financial condition of Borrower or of any

 

9



--------------------------------------------------------------------------------

other fact that might increase Guarantor’s risk hereunder; (E) notice of
presentment for payment, demand, protest, and notice thereof as to any
promissory notes or other instruments among the Loan Documents; (F) notice of
any event of default under the Loan Documents; and (G) all other notices (except
if such notice is specifically required to be given to Guarantor hereunder or
under any Loan Document to which Guarantor is a party) and demands to which
Guarantor might otherwise be entitled.

(c) To the extent permitted by applicable law, Guarantor absolutely,
unconditionally, irrevocably, knowingly, and expressly waives Guarantor’s right
by statute or otherwise to require Lender to institute suit against Borrower or
to exhaust any rights and remedies which Lender has or may have against Borrower
or any collateral for the Guaranteed Obligations provided by Borrower, Guarantor
or any third party. In this regard, Guarantor agrees that it is bound to the
payment of all Guaranteed Obligations, whether now existing or hereafter
accruing, as fully as if such Guaranteed Obligations were directly owing to
Lender by Guarantor. Guarantor further waives any defense arising by reason of
any disability or other defense of Borrower or by reason of the cessation from
any cause whatsoever of the liability of Borrower in respect thereof (other than
the defense that the Guaranteed Obligations shall have been fully and finally
performed and indefeasibly paid).

(d) To the extent permitted by applicable law, Guarantor absolutely,
unconditionally, irrevocably, knowingly, and expressly waives (A) any rights to
assert against Lender any defense (legal or equitable), set-off, counterclaim,
recoupment, reduction, diminution or claim which Guarantor may now or at any
time hereafter have against Borrower or any other party liable to Lender;
(B) any defense, set-off, counterclaim, recoupment, reduction, diminution or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Guaranteed Obligations or any security therefor; (C) any defense Guarantor has
to performance hereunder, and any right Guarantor has to be exonerated, arising
by reason of: the impairment or suspension of Lender’s rights or remedies
against Borrower; the alteration by Lender of the Guaranteed Obligations; any
discharge of the Guaranteed Obligations by operation of law as a result of
Lender’s intervention or omission; or the acceptance by Lender of anything in
partial satisfaction of the Guaranteed Obligations; and (D) the benefit of any
statute of limitations affecting Guarantor’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guaranteed Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to Guarantor’s liability hereunder.

(e) Guarantor absolutely, unconditionally, irrevocably, knowingly, and expressly
waives any defense Guarantor may have because Borrower’s debt is secured by real
property, including any such defenses arising by reason of or deriving from
(i) any claim or defense based upon an election of remedies by Lender; or
(ii) any election by Lender under Bankruptcy Code Section 1111(b) to limit the
amount of, or any collateral securing, its claim against Borrower. If
acceleration of the time for payment by Borrower of all or any portion of the
indebtedness is stayed upon the insolvency, bankruptcy or reorganization of
Borrower, to the extent permitted by applicable law, the Guaranteed Obligations
shall nonetheless be payable by Guarantor hereunder. Guarantor agrees that it
shall remain liable for the Guaranteed Obligations in the event that any payment
by Borrower to Lender is deemed a preferential payment under bankruptcy or
insolvency law.

(f) If any of the Guaranteed Obligations at any time are secured by a mortgage
upon real property, Lender may elect, in its sole discretion, upon a default
with respect to the Guaranteed Obligations, to foreclose such mortgage in any
manner permitted by law, before or after enforcing the Loan Documents, without
diminishing or affecting the liability of Guarantor hereunder except to the
extent the Guaranteed Obligations are repaid with the proceeds of such
foreclosure. Guarantor hereby waives any right to assert against Lender any
defense to the enforcement of the Loan Documents, whether denominated “estoppel”
or otherwise. Guarantor understands that the effect of the foregoing waiver may

 

10



--------------------------------------------------------------------------------

be that Guarantor may have liability hereunder for amounts with respect to which
Guarantor may be left without rights of subrogation, reimbursement,
contribution, or indemnity against Borrower or other guarantors or sureties.

15. WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY LAW, INCLUDING ANY
LAW ENACTED AFTER THE DATE OF THIS GUARANTY, GUARANTOR AND LENDER EACH HEREBY
ABSOLUTELY, KNOWINGLY, UNCONDITIONALLY, AND EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDING ARISING
UNDER OR WITH RESPECT TO THIS GUARANTY, OR IN ANY WAY CONNECTED WITH, RELATED
TO, OR INCIDENTAL TO THE DEALINGS OF GUARANTOR AND LENDER WITH RESPECT TO THIS
GUARANTY, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE. TO
THE MAXIMUM EXTENT PERMITTED BY LAW, GUARANTOR AND LENDER EACH HEREBY AGREES
THAT ANY SUCH ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDING SHALL BE
DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT GUARANTOR OR LENDER MAY FILE AN
ORIGINAL COUNTERPART OF THIS SECTION WITH ANY COURT OR OTHER TRIBUNAL AS WRITTEN
EVIDENCE OF THE CONSENT OF GUARANTOR OR LENDER TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.

16. Attorneys’ Fees and Costs. Guarantor agrees to pay, on demand, all
attorneys’ fees (including attorneys’ fees incurred pursuant to proceedings
arising under the Bankruptcy Code) and all other costs and expenses which may be
incurred by Lender in the enforcement of this Guaranty (including those brought
relating to proceedings pursuant to 11 U.S.C.) or in any way arising out of, or
consequential to the protection, assertion, or enforcement of the Guaranteed
Obligations (or any security therefor), whether or not suit is brought.

17. Cumulative Remedies. No remedy under this Guaranty or under any Loan
Document is intended to be exclusive of any other remedy, but each and every
remedy shall be cumulative and in addition to any and every other remedy given
hereunder or under any Loan Document, and those provided by law or in equity. No
delay or omission by Lender to exercise any right under this Guaranty shall
impair any such right nor be construed to be a waiver thereof. No failure on the
part of Lender to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.

18. Successors and Assigns. This Guaranty shall be binding upon Guarantor’s
heirs, executors, administrators, representatives, successors, and assigns and
shall inure to the benefit of the successors and assigns of Lender; provided,
however, Guarantor shall not assign this Guaranty or delegate any of its duties
hereunder without Lender’s prior written consent, which may be given in Lender’s
sole discretion. Any assignment without the consent of Lender shall be
absolutely void. In the event of any assignment or other transfer of rights by
Lender, the rights and benefits herein conferred upon Lender shall automatically
extend to and be vested in such assignee or other transferee.

19. Entire Agreement; Amendments. This Guaranty constitutes the entire agreement
between Guarantor and Lender pertaining to the subject matter contained herein.
This Guaranty may not be altered, amended, or modified, nor may any provision
hereof be waived or noncompliance therewith consented to, except by means of a
writing executed by both Guarantor and Lender. Any such alteration, amendment,
modification, waiver, or consent shall be effective only to the extent specified
therein and for the specific purpose for which given. No course of dealing and
no delay or waiver of any right or default under this Guaranty shall be deemed a
waiver of any other, similar or dissimilar right or default or otherwise
prejudice the rights and remedies hereunder.

 

11



--------------------------------------------------------------------------------

20. Notices. All notices or demands by Guarantor or Lender to the other relating
to this Guaranty shall be in writing and either personally served or sent by
registered or certified mail, postage prepaid, return receipt requested, or by
recognized courier service which provides return receipts, and shall be deemed
delivered on the date of actual delivery or refusal to accept delivery as
evidenced by the return receipt. Unless otherwise specified in a notice sent or
delivered in accordance with the provisions of this section, such writing shall
be sent, if to Guarantor, then at Guarantor’s address set forth in the Defined
Terms, and if to Lender, then at Lender’s address set forth in the Defined
Terms.

21. Acknowledgments. Guarantor hereby acknowledges (i) that Guarantor has been
advised by legal counsel in the negotiation, execution and delivery of this
Guaranty and with full knowledge of their significance and consequences and
(ii) Lender has no fiduciary relationship with or duty to the Guarantor or any
other person arising out of or in connection with this Agreement.

22. Construction. Unless the context of this Guaranty clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, and the term “including” is not limiting. The words
“hereof,” “herein,” “hereby,” “hereunder,” and other similar terms refer to this
Guaranty as a whole and not to any particular provision of this Guaranty. Any
reference herein to any of the Loan Documents includes any and all alterations,
amendments, extensions, modifications, renewals, or supplements thereto or
thereof, as applicable. Neither this Guaranty nor any uncertainty or ambiguity
herein shall be construed or resolved against Lender or Guarantor, whether under
any rule of construction or otherwise. This Guaranty has been reviewed by
Guarantor, Lender, and their respective counsel, and shall be construed and
interpreted so as to fairly accomplish the purposes and intentions of Lender and
Guarantor.

23. Severability of Provisions. If any provision of this Guaranty is for any
reason held to be invalid, illegal or unenforceable in any respect, that
provision shall not affect the validity, legality or enforceability of any other
provision of this Guaranty.

24. Understandings With Respect to Waivers and Consents. Guarantor warrants and
agrees that each of the waivers and consents set forth are made after
consultation with legal counsel and with full knowledge of their significance
and consequences, with the understanding that events giving rise to a defense or
right may diminish, destroy, or otherwise adversely affect rights which
Guarantor otherwise may have against the Borrower, or against any collateral,
and that, under the circumstances the waivers and consents herein given are
reasonable and not contrary to public policy or law. If any of the waivers or
consents are determined to be unenforceable under applicable law, such waivers
and consents shall be effective to the maximum extent permitted by law.

[Signature on following page.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date set forth in the Defined Terms.

 

GUARANTOR:

STRATEGIC HOTEL FUNDING, L.L.C.,

a Delaware limited liability company

By:  

/s/ Jonathan P. Stanner

  Jonathan P. Stanner   Vice President, Corporate Finance

 

S-1